Citation Nr: 1026815	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  07-39 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1. Entitlement to a rating higher than 50 percent for bilateral 
pes planus with hammertoe of the 2nd and 4th toes of each foot.

2.  Entitlement to an extraschedular rating based on the service-
connected bilateral pes planus with hammertoes.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU) rating.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1972 to March 1975.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  The Veteran now resides in 
Tennessee, so the matter is now handled by the RO in Nashville, 
Tennessee.   

The Veteran requested a hearing before the Board.  The requested 
hearing was conducted in May 2009 by the undersigned Veterans Law 
Judge.  A transcript is associated with the claims folder.

The Board observes that the claims file raises the claim for a 
TDIU rating.  This is part of the Veteran's claim for an 
increased rating for the service-connected bilateral foot 
disability.  As such, the Board has jurisdiction over this issue.

The issues of entitlement to a TDIU rating, and entitlement to an 
extraschedular rating due to the service-connected foot 
disability are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is receiving the maximum schedular evaluation for 
bilateral pes planus with hammertoe of the 2nd and 4th toes of 
each foot.


CONCLUSION OF LAW

There is no legal basis for the assignment of a disability 
evaluation higher than 50 percent for bilateral pes planus with 
hammertoe of the 2nd and 4th toes of each foot.  38 U.S.C.A. 
§1155 (West 2002); 38 C.F.R. §4.73, Diagnostic Code 5276 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Initially, the Board notes that, with respect to the Veteran's 
claim, VA's duties to notify and assist do not apply, as the 
issue is decided as a matter of law.  Manning v. Principi, 16 
Vet. App. 534, 542-43 (2002) (holding that the Veterans Claims 
Assistance Act has no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive).

II.  Entitlement to a Rating in Excess of 50 Percent for 
Bilateral Pes Planus with Hammertoe of the 2nd and 4th Toes of 
Each Foot

Service connection for calluses of the feet was established by 
March 1990 rating decision, at which time a noncompensable rating 
was assigned, effective October 1989.  In November 1993, the 
Veteran's disability was reclassified as bilateral pes planus 
with hammertoe of the 2nd and 4th toe of each foot, and his 
disability rating was increased to 30 percent, effective February 
1993.  In March 1999, the Veteran's disability rating was 
increased to 50 percent, effective September 1998.  The 50 
percent rating was continued in October 2002 and July 2007 rating 
decisions.  In July 2007, the Veteran filed a notice of 
disagreement with regard to the RO's July 2007 rating decision, 
arguing that he was entitled to an increased evaluation for his 
service-connected bilateral pes planus with hammertoe of the 2nd 
and 4th toe of each foot.  The Veteran perfected his appeal in 
December 2007.

Disability ratings are based on the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
determination of whether an increased evaluation is warranted is 
to be based on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods. 

The Board has considered the entire record, including the 
Veteran's VA clinical records and private treatment records.  
These show complaints and treatment, but will not be referenced 
in detail.  The Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each piece 
of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  
Therefore, the Board will discuss the evidence pertinent to the 
rating criteria and the current disability.

The Veteran claims entitlement to a higher evaluation for his 
bilateral foot disability.  During the Veteran's May 2009 
hearing, the Veteran testified that his feet are very painful and 
he cannot stand up or walk for long periods of time.  See May 
2009 BVA Hearing Transcript.  In this regard, the Board notes 
that the Veteran is competent to give evidence about what he 
experiences; for example, he is competent to discuss pain and 
other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  Furthermore, the Board finds the Veteran's 
testimony to be credible.  See Barr v. Nicholson, 21 Vet. App. 
303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  

However, as noted above, the Veteran's service-connected 
bilateral pes planus with hammertoe of the 2nd and 4th toe of 
each foot has been rated under 38 C.F.R. § 4.73, Diagnostic Code 
5276, which provides that a maximum 50 percent evaluation is 
warranted for bilateral acquired flatfoot.  On a claim for an 
original or an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that a claim remains in controversy 
where less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  If a Veteran is at the maximum 
evaluation and no other criteria are applicable, there is no case 
in controversy.  In order for a claim to proceed, there must be a 
benefit.  In this case, the maximum schedular rating allowed for 
any foot disability under the applicable schedule of ratings for 
the foot is 50 percent.  See 38 C.F.R. § 4.73, Diagnostic Codes 
5276 - 5284.  As such, a higher schedular rating cannot be 
granted.

The Veteran's service-connected bilateral pes planus with 
hammertoe of the 2nd and 4th toe of each foot has been assigned 
the maximum schedular rating available for a foot disability.  
Id.  As there is no legal basis upon which to award an increased 
schedular evaluation, the Veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a rating higher than 50 percent for bilateral pes 
planus with hammertoe of the 2nd and 4th toes of each foot is 
denied.



	(CONTINUED ON NEXT PAGE)


REMAND


In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a claim for a total disability based on individual 
unemployability (TDIU) is part of an increased rating claim when 
such claim is raised by the record.  The Veteran appears to claim 
that he cannot work due to his service-connected bilateral foot 
disability.  He also claims that when he was working his service-
connected bilateral foot disability interfered with his ability 
to work.  The Board finds that the evidence suggest consideration 
of an extraschedular rating and the record raises a claim for a 
TDIU rating.  The Board cannot adjudicate these issues in the 
first instance.

During the May 2009 Board hearing, the Veteran stated that he 
filed a claim with Social Security Administration  (SSA) for 
disability benefits concerning the disability on appeal.  In 
order for VA to properly assist the veteran, it is imperative 
that the SSA's decision be obtained as well as all medical 
reports which were used to support such decision.  Murincsak v. 
Derwinski, 2 Vet.App. 363 (1992).  

Accordingly, the case is REMANDED for the following action:

1.   Give the Veteran appropriate VCAA 
notice concerning his claims for a TDIU 
rating and for an extraschedular rating 
based on the service-connected bilateral 
foot disability.  

2.  The RO should obtain from SSA a copy of 
their decision regarding the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon in that decision.

3.  Schedule the Veteran for appropriate 
VA medical examinations to determine the 
current level of severity of the service 
connected disabilities which to date are 
bilateral pes planus with hammertoe of the 
2nd and 4th toes of each foot and 
residuals of a stress fracture of the 
right fibula.  

The Veteran's claims folder must be made 
available to and reviewed by the examining 
physicians.  Following the examinations, 
the examiners should address the 
following:

a) Describe all symptoms caused by the 
service-connected disabilities, as well as 
the severity of each symptom.  

b) The examiners should describe what type 
of employment activities would be limited 
due to each of the appellant's service-
connected disabilities or due to a 
combination of each of his service-
connected disabilities.  

The examiner should not consider 
impairment from any nonservice-connected 
disabilities or the Veteran's age when 
assessing the impairment of employment 
activities due to service-connected 
disabilities.

The examiner must provide a comprehensive 
report by including a complete rationale 
for all opinions and conclusions reached 
and citing the objective medical findings 
leading to the conclusions.  


4.  Refer the claims for an extraschedular 
rating based on the service-connected 
bilateral foot disability to the Under 
Secretary for Benefits or to the Director 
of Compensation and Pension Service as 
provided for in 38 C.F.R. § 3.321.  

5.  Following the adjudication of the claim 
for a TDIU rating and the claim for an 
extraschedular rating due to the service-
connected back disability, the Veteran and 
his representative should be provided an 
SSOC and provided an appropriate opportunity 
to respond, for any adverse determination.


The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).





____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


